Citation Nr: 1730349	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder, including as secondary to service-connected back and right ankle disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1961 to August 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Cleveland, Ohio, which, in pertinent part, denied service connection for a right hip disorder.  This case was previously before the Board in June 2016, where service connection was granted for back and right ankle disorders.  Further, the issue on appeal was remanded to obtain a VA hip examination and secondary service connection opinion.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for the right hip disorder of degenerative joint disease (DJD), which is a total grant of benefits as to the remaining issue on appeal, the Board need not address Stegall compliance at this time.

In April 2016, the Veteran testified at a Board Videoconference hearing in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been obtained.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in a May 2017 statement in support of claim.  38 C.F.R. 
§ 20.1304 (2016).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with right hip DJD.

2.  The DJD of the right hip is proximately due to or the result of the service-connected right ankle disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for DJD of the right hip, as secondary to the service-connected right ankle disability, have been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for DJD of the right hip, which is a complete grant of the remaining issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for DJD of the Right Hip

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).    

In this case, DJD (as arthritis) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced that a currently diagnosed right hip disorder was caused or aggravated by the service-connected back and/or right ankle disabilities.  Initially, the Board notes that, per a January 2017 VA hip examination, the Veteran is currently diagnosed with DJD of the right hip.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed DJD of the right hip is due to or the result of the service-connected right ankle disorder.  

In the July 2010 claim, the Veteran requested service connection for a right hip disorder as "secondary to the service related right ankle and the pelvic tilt."  At an October 2011 hearing before a Decision Review Officer (DRO), the Veteran advanced being told by a medical professional that alterations in gait due to the now service-connected right ankle was causing hip problems.  Similar testimony was also offered at the April 2016 Board videoconference hearing.

VA received a May 2011 private chiropractic report.  The chiropractic report reflects that the Veteran advanced having moderate pain in the right hip.  While no specific right hip diagnosis was rendered, the private chiropractor opined that the hip symptoms were the result of the now service-connected right ankle disability, specifically, that the right ankle disability caused the Veteran's gait to alter and placed increased stress on the hip.  In March 2016, VA received a statement from the Veteran's licensed massage therapist.  Per the massage therapist, the Veteran's right ankle was consistently painful and swollen, which resulted in guarded movement that caused the right hip to be sore.  Subsequently, in an April 2016 ankle disability benefit questionnaire (DBQ), a private examiner opined that the Veteran's right ankle instability had led to hip pain and dysfunction.

As discussed above, a VA hip examination in January 2017 includes the VA examiner's opinion that it was less likely as not that the service-connected right ankle disability caused or aggravated a currently diagnosed right hip disorder.  As reason therefor, the VA examiner advanced that the type of abnormal gait caused by the right ankle disability would only have placed strain on the left side of the hip and not on the right side of the hip.

Based upon the negative January 2017 VA nexus opinion regarding the hip, the Veteran sought an opinion from a private orthopedist.  Per a May 2017 examination report, the private orthopedist wrote that the January 2017 VA examiner's opinion that the right ankle disorder would only have affected the left side of the hip was incorrect; rather, the private orthopedist reasoned that, based upon the Veteran's ankle instability as demonstrated in a 2013 magnetic resonance imaging (MRI) report, a right hip inversion as severe as that demonstrated can, in fact, be caused by a right ankle deformity.  Further, the private orthopedist opined that there was a 51 percent probability (as likely as not) that the right ankle deformity was the cause of the right hip disorder.

The Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran's currently diagnosed DJD of the right hip is proximately due to or the result of the service-connected right ankle disability.  Multiple private physicians have related the Veteran's right hip symptomatology to the now service-connected right ankle disability.  While a VA examiner opined that the Veteran's right ankle disability would only affect the left hip, and not the right hip, a private orthopedist has assessed this opinion to be incorrect.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for DJD of the right hip as secondary to the service-connected right ankle disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for DJD of the right hip, as secondary to the service-connected right ankle disorder, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


